Citation Nr: 0614872	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-36 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of an 
injury to the lip.

4.  Entitlement to service connection for broken blood veins 
and damaged nerves in the legs.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to service connection for a prostate 
disorder.

7.  Entitlement to service connection for diabetes mellitus 
type II.

8.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to herbicides.

9.  Entitlement to service connection for a pinguecula. 

10.  Entitlement to service connection for residuals of a 
burn of the left foot.

11.  Entitlement to service connection for arthritis of the 
hands.

12.  Entitlement to service connection for arthritis of the 
knees.

13.  Entitlement to service connection for injuries to the 
mouth and loss of teeth secondary to dental surgery in 
service.  

14.  Entitlement to service connection for a skin disorder of 
the feet.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, a prostate disorder, a skin disorder, 
a skin disorder of the feet and a disorder of the left foot 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has residuals of an injury to the lip.

2.  There is no competent evidence that the veteran currently 
has broken blood veins and damaged nerves in the legs.

3.  There is no competent evidence that the veteran currently 
has an acquired psychiatric disorder.

4.  There is no competent evidence that the veteran currently 
has diabetes mellitus type II.

5.  A pinguecula was not manifest until many years after 
service and is not shown to be related to any incident during 
service. 

6.  There is no competent evidence that the veteran currently 
has arthritis of the hands.

7.  There is no competent evidence that the veteran currently 
has arthritis of the knees.

8.  The veteran did not sustain injuries to his teeth during 
service, nor did he lose teeth as a result of loss of 
substance of body of maxilla or mandible.

9.  The veteran's missing teeth may be replaced by 
prosthodontics which would restore the masticating function 
of natural dentition.


CONCLUSIONS OF LAW

1.  Residuals of an injury to the lip were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Broken blood veins and damaged nerves in the legs were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2005).

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

4.  Diabetes mellitus type II was not incurred in or 
aggravated by service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).

5.  A pinguecula was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

6.  Arthritis of the hands was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

7.  Arthritis of the knees was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).

8.  The criteria for entitlement to disability compensation 
for injuries to the mouth and missing teeth have not been 
met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.381, 4.150 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

The Board finds that each of the four content requirements of 
a duty to assist notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The communications, such as letters 
from the RO dated in September 2002 and December 2003 
provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claims, as well as 
an explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter of December 2003 from the RO specifically 
advised him that it was ultimately his responsibility to make 
sure that the RO received all requested records that were not 
in the possession of Federal department or agency.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial duty to assist letter was provided 
prior to the adjudication of his claims.  Although the record 
reflects that the RO has not provided notice with respect to 
the initial-disability-rating and effective-date elements of 
the service connection claims, See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006), because the claims are being denied any question as to 
the appropriate rating or effective date for compensation is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of these issues has been obtained.  The 
service medical records have been obtained.  The RO obtained 
all relevant evidence identified by the veteran.  The record 
includes his current post service treatment records.  The 
veteran has declined a hearing.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement to Service Connection for Residuals of an 
Injury to the Lip

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

The veteran contends that he was bitten on the lip in service 
by a flying cockroach, and that this injury resulted in 
recurring peeling of the skin in that area.  

A service-connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
However, there is no competent evidence that the veteran 
currently has residuals of an injury to the lip The medical 
evidence which is of record is negative for any objective 
physical findings of lip disorder.  The veteran's service 
medical records do not contain any mention of an insect bite 
to the lip.  Although he reportedly developed an infection of 
the lip in May 1977 after removal of an impacted tooth, he 
was treated with antibiotics and reportedly had complete 
resolution of the swelling.  In addition, the veteran's 
current medical treatment records do not contain any mention 
of the claimed disorder.  In fact, a record dated in May 2001 
from Wade W. Han, M.D., indicates that examination of the 
veteran's oral cavity showed that he had "normal lips."  
Accordingly, the Board concludes that a lip disorder was not 
incurred in or aggravated by service.

II. Entitlement to Service Connection for Broken Blood
 Veins and Damaged Nerves in the Legs.

The veteran asserts that he developed broken blood vessels 
and damaged nerves in his legs due to the tremendous amount 
of walking he had to do in service.  

The veteran's service medical records do not contain any 
mention of broken blood veins or damaged nerves in the legs.  
The report of a periodical examination conducted in May 1977 
reflects that clinical evaluation of the lower extremities 
was normal.  Moreover, there is no competent evidence that 
the veteran currently has broken blood veins and nerves in 
the legs.  The medical treatment records contained in the 
claims file do not contain any mention of broken veins or 
damaged nerves in the legs.  The Board notes that the veteran 
is not competent to render a diagnosis of a medical disorder 
such as the claimed disorders of the legs.  The United States 
Court of Appeals for Veterans Claims has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  Accordingly, the 
Board concludes that broken blood veins and damaged nerves in 
the legs were not incurred in or aggravated by service.  

III. Entitlement to Service Connection for an Acquired 
Psychiatric Disorder

The veteran contends that he developed anxiety as a result of 
the stress he was under during service.  

On examination in May 1969, prior to entrance into service, 
the veteran reported that he had a history of nervous 
trouble.  However, he was found on examination to have normal 
psychiatric evaluation, and is therefore presumed to have 
been in sound condition on entrance.  

A service medical record dated in August 1969 reflects that 
the veteran reported being nervous because the drill 
instructors were yelling too much.  Medication was 
prescribed, but a psychiatric disorder was not diagnosed.  
There are no subsequent records indicating ongoing chronic 
complaints.  In addition, although the veteran checked a box 
on a medical history given for the purpose of separation from 
service in May 1977 indicating that he had a history of 
nervous trouble, the report of a medical examination 
conducted at that time shows that psychiatric evaluation was 
normal.  

Moreover, there is no competent evidence that the veteran 
currently has an acquired psychiatric disorder.  His post 
service medical treatment records are entirely negative for 
any references to a psychiatric disorder.  Accordingly, the 
Board concludes that an acquired psychiatric disorder was not 
incurred in or aggravated by service, and a psychosis may not 
be presumed to have been incurred in service.  

IV. Entitlement to Service Connection for Diabetes Mellitus 
Type II.

The veteran contends that he developed diabetes mellitus type 
II as a result of exposure to Agent Orange during service in 
Vietnam.  

The veteran's DD 214 confirms that he had service in Vietnam.  
When a veteran who had such service later develops type II 
diabetes mellitus, the disorder may be presumed to have 
incurred the disorder during service.  See 38 C.F.R. 
§§ 3.307, 3.309.

Significantly, however, there is no competent evidence that 
the veteran currently has diabetes mellitus type II.  The 
post service medical treatment records contained in the 
claims file to not contain any references to diabetes.  In 
addition, the veteran has not reported that he was ever 
diagnosed as having that disorder by any medical care 
provider.  Accordingly, the Board concludes that diabetes 
mellitus type II was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  

V.  Entitlement to Service Connection for Pinguecula.

The veteran contends that he developed a growth on his eye 
diagnosed as a pinguecula because his eyes were exposed to 
too much ultra-violet light during service when he was in 
Vietnam and Alaska.  

The veteran's service medical records are negative for any 
references to a pinguecula.  The report of a medical 
examination conducted in May 1977 for the purpose of 
separation from service shows that clinical evaluation of the 
eyes and opthalmoscopic examination were normal.  

Although the veteran reported in his claim of June 2002 that 
he has been treated for pinguecula by Lee Mullis, M.D., since 
1985, the Board notes that such treatment began many years 
after service, and no medical opinion has been presented 
linking the disorder to service.  A pinguecula was not 
manifest until many years after service and is not shown to 
be related to any incident during service.  Accordingly, the 
Board concludes that a pinguecula was not incurred in or 
aggravated by service.  

VI. Entitlement to Service Connection for Arthritis of the 
Hands

The veteran contends that he was exposed to extremely cold 
weather in service while stationed in Alaska, and that this 
resulted in arthritis of the hands.  

The veteran's service medical records do not contain any 
references to any cold injury affecting the hands.  In 
addition, on examination at the time of separation from 
service in May 1977, clinical examination of the upper 
extremities was normal.  Moreover, there is no competent 
evidence that the veteran currently has arthritis of the 
hands.  Accordingly, the Board concludes that arthritis of 
the hands was not incurred in or aggravated by service, and 
may not be presumed to have been incurred in service.  

VII. Entitlement to Service Connection for Arthritis of the 
Knees.

The veteran contends that exposure to extremely cold weather 
in service in Alaska caused him to develop arthritis of the 
knees. 

The veteran's service medical records show that in May 1970 
the veteran fell off a truck and had swelling in the right 
thigh and tenderness on the side of the right knee.  However, 
the knee joint was stable and the impression was bruise.  
Arthritis was not diagnosed.  Subsequently, in December 1970, 
the veteran reported having painful knees for two weeks.  On 
examination, however, there was no swelling or tenderness.  
The veteran was prescribed Tylenol.  Again, there was no 
diagnosis of arthritis.  

The report of a medical history given by the veteran in 
October 1971 shows that he reported that he occasionally had 
swollen knees.  However, the report of a medical examination 
conducted at that time shows that clinical evaluation for the 
lower extremities was normal.  Similarly, on separation from 
service in May 1977, clinical evaluation of the lower 
extremities was normal.  

Moreover, the veteran's post service medical treatment 
records are entirely negative for complaints, findings or 
diagnoses pertaining to the knees.  There is no competent 
evidence that the veteran currently has arthritis of the 
knees. Accordingly, the Board concludes that arthritis of the 
knees was not incurred in or aggravated by service, and may 
not be presumed to have been incurred in service.  

VIII.  Entitlement To Service Connection For Injuries To The 
Mouth And Loss Of Teeth Secondary To Dental Surgery In 
Service.

The veteran asserts that he had dental surgery in service 
which was botched and this caused him to lose his front 
teeth.  

The controlling regulation pertaining to dental disorders, 
38 C.F.R. § 3.381, provides that: 

    (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.
    (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.
    (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.
    (d) The following principles apply to dental conditions 
noted at entry and treated during service:
    (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.
    (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service.
    (3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
    (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.
    (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
    (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
    (e) The following will not be considered service-
connected for 
Treatment purposes:
    (1) Calculus;
    (2) Acute periodontal disease;
    (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and
    (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
    (f) Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were extracted 
after 180 days or more of active service.

The schedule of ratings in chapter 4 of title 38, Code of 
Federal Regulations, distinguishes between "replaceable 
missing teeth" or periodontal disease and teeth lost as a 
result of "loss of substance of body of maxilla or mandible." 
Compare 38 C.F.R. § 4.149 with 38 C.F.R. § 4.150, Diagnostic 
Code (DC) 9913.  The former "may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment", 38 
C.F.R. § 4.149, but the loss of teeth as described in the 
latter provision is rated, in accordance with the diagnostic 
code, when their loss is service connected, and may be rated 
anywhere from 0% to 100% disabling, 38 C.F.R. § 4.150, DC 
9913.

The veteran has not presented any competent evidence showing 
that he has a dental disorder for which service-connected 
compensation may be granted.  No dental examination was 
conducted on either entrance or separation examinations.  The 
Board has noted that the veteran was treated in April 1977 
for surgical removal of an impacted cuspid, and subsequently 
had an infection which was treated and resolved.  A packet of 
dental X-rays dated in April 1977 shows that the two upper 
front teeth were still in place at that time.  

The veteran has reported that his front two teeth were 
removed sometime later.  There is no competent evidence 
showing that this occurred as a result of the dental surgery 
in service.  In addition, there is no evidence showing that 
the veteran's missing teeth may not be replaced by 
prosthodontics which would restore the masticating function 
of natural dentition.  On the contrary, in a letter dated in 
December 2003 attached to his substantive appeal form, the 
veteran reported that he now wore dental appliances.  As 
noted above, treatable carious teeth and replaceable missing 
teeth are not considered to be disabling conditions for 
compensation purposes.  See Simington v. West, 11 Vet. App. 
41, 44 (1998) holding that when an appellant's lost teeth are 
replaceable missing teeth the only issue is whether service 
connection for treatment purposes may be granted.  

The Board also notes that there is no indication that the 
missing teeth resulted from damage to either of his jaws.  
The loss of teeth can be compensable service connected only 
if such loss is "due to loss of substance of body of maxilla 
or mandible without loss of continuity."  See 38 C.F.R. § 
4.150, Diagnostic Code 9913; Woodson v. Brown, 8 Vet. App. 
352, 354 (1995).  As replaceable missing teeth do not 
constitute a disabling condition for which service connection 
may be granted for compensation purposes, the claim for 
disability compensation for a dental disorder, to include 
missing teeth, must be denied.


ORDER

1.  Service connection for residuals of an injury to the lip 
is denied.

2.  Service connection for broken blood veins and damaged 
nerves in the legs is denied.

3.  Service connection for an acquired psychiatric disorder 
is denied.

4.  Service connection for diabetes mellitus type II is 
denied.

5.  Service connection for a pinguecula is denied. 

6.  Service connection for arthritis of the hands is denied.

7.  Service connection for arthritis of the knees is denied.

8.  Service connection for injuries to the mouth and loss of 
teeth secondary to dental surgery in service is denied.  


REMAND

Additional development of evidence is required with respect 
to the remaining issues on appeal.  First, in a letter dated 
in December 2005, the veteran reported receiving current 
treatment for hearing loss from Dr. Warren Rollins.  The 
Board concludes that appropriate efforts must be made to 
obtain such treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board finds 
that additional examinations are required to properly 
evaluate the issues on appeal.  

The veteran has presented a history of noise exposure in 
service, and his service medical treatment records show that 
he was treated for ear infections.  The veteran should be 
afforded VA hearing loss examination to determine whether he 
developed the claimed disabilities (hearing loss and 
tinnitus) as a result of such factors.  

Regarding the claim for service connection for a prostate 
disorder, the veteran's service medical records contain 
several references to complaints and findings involving the 
prostate.  For example, a service medical record dated in 
August 1970 reflects a diagnosis of chronic prostatitis.  A 
genitourinary examination is required to determine whether 
the veteran currently has any residuals of the prostate 
infections noted in service.  

Regarding the claims for service connection for a skin 
disorder, left foot burn residuals, and a skin disorder of 
the feet, the service medical records include several 
relevant entries.  For example, a service medical record 
dated in March 1970 shows treatment for a rash on the back 
and chest.  A record dated in September 1970 reflects 
treatment for a fungal infection of the feet.  A service 
medical record dated in April 1974 shows that the veteran 
sustained 2nd and 3rd degree burns to the left foot.  Other 
service medical records contain similar findings.  A skin 
disorders examination is required to determine whether the 
veteran currently has any residuals of the skin problems 
noted in service, or currently has a skin disorder which may 
be presumed to be due to herbicide exposure.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should make appropriate 
efforts to obtain the veteran's current 
medical treatment records from Dr. Warren 
Rollins.

2.  The veteran should be afforded a VA 
hearing loss examination to determine the 
severity and etiology of any hearing loss 
disability or other ear disorder which 
the veteran may currently have.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner should record 
the full history of the disorder, 
including the veteran's own account of 
the nature of his claimed hearing loss 
disability.  The examiner should 
specifically comment as to whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any currently found hearing loss 
disability, chronic ear infection or 
tinnitus was caused or aggravated by 
exposure to noise or ear infections 
during service, or whether such an 
etiology or relationship is unlikely 
(i.e., less than a 50-50 probability). 

2.  The veteran should be afforded a VA 
genitourinary disorders examination.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The examiner should record 
the full history of the disorder, 
including the veteran's own account of 
the claimed prostate disorder.  The 
examiner should specifically comment as 
to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any currently found 
prostate disorder is related to the 
prostate disorder and infections noted in 
service, or whether such an etiology or 
relationship is unlikely (i.e., less than 
a 50-50 probability). 

3.  The veteran should be afforded a VA 
skin disorders examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The examiner should record 
the full history of the claimed disorders 
of the skin (including a skin disorder, 
left foot burn residuals, and a skin 
disorder of the feet) including the 
veteran's own account.  For each of the 
claimed disorders found on examination, 
the examiner should specifically comment 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the disability was is 
related to the findings noted in the 
service medical records, or whether such 
an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).  
The examiner should also indicate whether 
the veteran has any skin disorder which 
may be presumed to be due to exposure to 
herbicides, such as chloracne.

4.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given an appropriate opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


